File Name: 05a0939n.06
                                     Filed: November 29, 2005

                NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 04-6365

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

JUDITH E. LEWTER,
       Plaintiff-Appellant
                                                        On Appeal from the
                v.                                      United States District Court for
                                                        the Eastern District of Kentucky
MARGARET KANNENSOHN,
FAYETTE COUNTY ATTORNEY
INDIVIDUALLY AND IN HER OFFICIAL CAPACITY
       Defendant - Appellee

______________________________/


        BEFORE: KEITH, KENNEDY and BATCHELDER, Circuit Judges.

        KENNEDY, Circuit Judge.        Plaintiff Judith E. Lewter, an assistant county attorney, brought

this claim of retaliation against Defendant Margaret Kannensohn, the county attorney, pursuant to

42 U.S.C. §1983 alleging she was retaliated against for exercising her First Amendment rights. The

Defendant filed a motion for summary judgment and the Plaintiff filed a motion for abeyance. The

district court granted the Defendant’s motion and denied the Plaintiff’s finding the Plaintiff had not

established that a constitutional violation had occurred. On appeal, Plaintiff argues the district court

erred by (1) finding her speech was not protected under the First Amendment, (2) granting the

Defendant summary judgment before she had an opportunity to conduct more discovery, and (3)

holding the defendant was entitled to qualified immunity. For the following reasons, we affirm.
                                       BACKGROUND

       From October 7, 1998, until May 7, 2003, Plaintiff Judith E. Lewter (“Lewter”) worked as

an assistant county attorney for Defendant Margaret Kannensohn (“Kannensohn”), the Fayette

County Attorney. Lewter represented the Commonwealth of Kentucky, prosecuting cases for the

County Attorney’s Office in Fayette District Court.

       On May 7, 2003, Kannensohn discharged Lewter. At that time, Kannensohn told Lewter she

was being discharged because of an in-court verbal exchange between Lewter and Fayette District

Court Judge Kevin M. Horne. That exchange involved a felony prosecution on a kidnaping charge.

Lewter first agreed that the charge should be dismissed based on information that the complainant

no longer wished to press charges. Judge Horne granted the dismissal. Afterwards, Lewter

encountered the police officer who made the arrest and he complained that the charge was based on

police action, rather than a private complaint, and that the case was very serious. Lewter then

returned to the courtroom and asked Judge Horne to reinstate the charges, but Judge Horne, who had

already moved onto another case, denied her motion. Lewter, however, misunderstood and thought

her motion was granted. Soon after realizing her mistake, Lewter again returned to the courtroom

and again asked the judge to reconsider his ruling. And, yet again, Judge Horne declined. He did,

however, inform Lewter that she could take the case to the Fayette County Grand Jury.

       Kannensohn was contacted later that day about Lewter’s conduct and repeated attempts to

convince the judge to alter his ruling. Kannensohn also interviewed several county attorneys who

appeared before Judge Horne later that day and who said that the judge was displeased at Lewter’s

refusal to accept his ruling.




                                                2
       Subsequently, at an unemployment hearing, Kannensohn named another reason for Lewter’s

discharge. Prior to the exchange discussed above, Kannensohn had received a forwarded email from

another Fayette District Judge, Maria Ransdell. In that email to Judge Ransdell, Lewter expressed

her displeasure at the way Judge Ransdell handled the sentencing of a particular case, Devier, and

at the way Judge Ransdell overruled her objections to bond reductions. Lewter then requested

permission to speak with the jurors in the Devier case. Judge Ransdell considered the email a

prohibited ex parte communication as the content of the email involved pending cases. Initially,

Kannensohn decided to only reprimand Lewter for the email. However, after learning about the

courtroom exchange with Judge Horne, Kannensohn discharged her.

       On May 6, 2004, Lewter filed the instant action in the District Court seeking reinstatement

or front and back pay, punitive damagesand attorneys fees as she claims she was discharged in

retaliation for exercising her First Amendment right to freedom of speech. On July 12, 2004,

Kannensohn filed a motion for summary judgment, seeking a dismissal of Lewter’s claims based

on qualified immunity and failure to establish a constitutional violation. Lewter then filed a motion

to hold Defendant’s motion for summary judgment in abeyance until discovery was complete. The

district court granted Kannensohn’s motion for summary judgment and denied Lewter’s motion for

abeyance.

                                   STANDARD OF REVIEW

       We review the grant or denial of summary judgment de novo. Rodgers v. Banks, 344 F.3d

587, 595 (6th Cir. 2003). Summary judgment is proper if the moving party shows there is “is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(c).


                                                 3
                                           ANALYSIS

I. §1983 Claim

       Lewter contends the district court erred in holding that she did not engage in speech

protected by the First Amendment. We have outlined the three elements that form the basis of a

claim for unlawful retaliation in violation of the First Amendment. These elements are:

       (1) that the plaintiff was engaged in a constitutionally protected activity; (2) that the
       defendant's adverse action caused the plaintiff to suffer an injury that would likely chill a
       person of ordinary firmness from continuing to engage in that activity; and (3) that the
       adverse action was motivated at least in part as a response to the exercise of the plaintiff's
       constitutional rights.

Bloch v. Ribar, 156 F.3d 673, 678 (6th Cir. 1998).

       The Supreme Court has set out a two-part test for determining when the discharge of a public

employee violates the First Amendment. See Pickering v. Board of Education, 391 U.S. 563, 88

S.Ct. 1731 (1968); Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684 (1983). The first question is

whether the employee’s speech may be “fairly characterized as constituting speech on a matter of

public concern.” Connick, 461 U.S. at 146. If the speech is found to address a matter of public

concern, then the court must apply a balancing test to determine if “the interests of the [employee]

as a citizen, in commenting on matters of public concern, outweighs the employer’s interest in

promoting the efficiency of the public services it performs through its employees.” Pickering, 391

U.S. at 568. This is an issue of law for the court to decide. Farhat v. Jopke, 370 F.3d 580 (6th Cir.

2004) (citing Leary v. Daeschner, 349 F.3d 888, 898 (6th Cir. 2003). Kannensohn has the burden

of showing that her interest in efficiency outweighs Lewter’s interest in speech. Rodgers, 344 F.3d

at 601. The district court held that neither the in-court discussions with Judge Horne, nor the ex


                                                 4
parte email to Judge Ransdell involved matters of public concern and that Kannensohn’s interests

outweighed Lewter’s interest. For the following reasons, we agree.

A. Protected Speech

       Lewter first contends that the district court erred in finding that her in-courtroom discussion

with Judge Horne, where Lewter repeatedly asked the judge to reinstate the charges she had

previously asked to be dismissed, was not protected speech.

       In finding this speech was not protected, the district court noted the communications took

place in a courtroom where “courts have noted that attorneys’ have limited First Amendment rights

in order to maintain courtroom decorum”. See J.A. at 16.

       This Circuit recently reaffirmed that principle, but took it one step further, holding that

attorneys’ First Amendment rights are not just limited in a courtroom, but are actually non-existent.

See Mezibov v. Allen, 411 F.3d 712 (6th Cir. 2005). In Mezibov, an attorney brought a §1983 claim

arguing that he was retaliated against for exercising his First Amendment rights because the

opposing counsel, a county prosecutor, repeatedly publicly criticized his in-court behavior. We

discussed the uniqueness of the courtroom forum noting that an “attorney's speech in court and in

motion papers has always been tightly cabined by various procedural and evidentiary rules, along

with the heavy hand of judicial discretion.” Id. at 717. We held that because attorneys are usually

not “engaged in free expression,” but, by “filing motions and advocating for [a] client” attorneys are

simply “doing [their] job”, id. at 720, and because attorneys voluntarily agree to relinquish their

rights in judicial proceedings, “in the context of the courtroom proceedings, an attorney retains no

personal First Amendment rights when representing his client in those proceedings.” Id. at 720-21

(emphasis added).


                                                  5
        As we find this case to be controlling, we agree with the district court that Lewter’s in-court

communications to Judge Horne are not protected speech.               Lewter was not engaged in

constitutionally protected speech, but rather “was simply doing [her] job”. Id. at 720.

        Next, Lewter contends the district court erred in holding that the email she sent to Judge

Ransdell was not protected speech. That email stated:

        I was quite shocked at the Devier sentencing yesterday. In my opinion, the sentence meted
        out made a mockery of the jury system, the prosecution of crimes, and the work police do.
        I do not believe that 30 days is going to teach Devier anything. He seemed to think it was
        all quite humorous. I also do not understand why you overruled my motion for a $500
        appeal bond. That is a reasonable bond. He was found guilty of fleeing/evading the
        police!!!!! I am also confused as to why you were not concerned that he will be on a
        supervised probation and has plans to move out of state. You have never let anyone go on
        supervised probation that is going out of state! He may have a college degree, but he’s still
        a convicted criminal.
        This case was especially hard to take coming on the heels of the Lopez case where you
        lowered the jury penalty from 21 days to 10 days based on the fact that he was a fine
        upstanding citizen. You had no evidence of that that you could consider.
        I have also noticed lately that almost always, without exception, you overrule my objections
        to bond reductions.
        I used to enjoy being in your division, and in fact have been [the] only prosecutor to request
        to stay in your division. I’ve always thought you were fair because you listen to both sides.
        True. But if one side is always ruled against, that isn’t fair. I want my work to make a
        difference and to mean something. It can’t mean anything if juries are only allowed to give
        minimum sentences.
        I would also like your permission to speak with the Devier jurors after their jury service is
        finished.

J.A. at 75-76. Lewter argues that this is protected speech because she was criticizing Judge

Ransdell’s alleged leniency to criminal defendants.

       However, at issue is not whether any incidental part of this speech is a matter of public

concern, but rather, whether the “point” or “focus” or “communicative purpose” of the speech is

“related to any matter of political, social, or other concern to the community.” Connick, 461 U.S. at

146; Farhat, 370 F.3d at 592 (finding this circuit has “distilled the ‘public concern’ test by stating


                                                  6
that the court must determine: the ‘focus’ of the speech”); Rodgers, 344 F.3d at 600 (courts are to

look for the “point or focus of the speech in question”); Taylor v. Keith, 338 F.3d 639, 645 (6th Cir.

2003) (noting that proper inquiry is the "point of the speech" and "what the speaker intended to

communicate"); Dambrot v. Central Mich. Univ., 55 F.3d 1177, 1187-88 (6th Cir. 1995) (court must

look to the "point" of the speech and the "communicative purpose" of the speaker); Rahn v. Drake

Ctr., Inc., 31 F.3d 407, 412-13 (6th Cir. 1994) (court must examine "complete record" and determine

"focus" of statement, cert. denied, 515 U.S. 1142, 115 S.Ct. 2578, 132 L.Ed.2d 828 (1995).

          Whether the point or focus of the speech addresses a matter of public concern, is to be

“determined by the content, form, and context of a given statement, as revealed by the whole record.”

Connick, 461 U.S. at 147-48. Turning to the case at bar, the form of the speech is that it is an

ethically prohibited ex parte email. See Ky Sup. Ct. R. 3.130(3.5) (stating that “a lawyer shall not:

(a) Seek to influence a judge.., (b) Communicate ex parte with such a person as to the merits of the

cause except as permitted by law”). The context - Lewter is upset about the way Judge Ransdell has

handled certain cases - and the content - a list of grievances and a request to speak to the jury because

Lewter was not satisfied with the result in that case - suggest the “point” of the speech was not a

matter of public concern, but rather just an “employee beef.” Such an “employment beef” is not

protected speech. See Farhat, 370 F.3d at 593 (finding appellant’s letters were his own “personal

‘beef’” and thus not matters of public concern); Rahn, 31 F.3d at 413 (finding the plaintiff’s speech

did not touch on matters of public concern as it was nothing more than the “quintessential employee

beef”).

          In sum, the form, context, and content of this ex parte email indicate the “point” of the email

was to not to expose any wrongdoing involving matters of public concern, but to express Lewter’s


                                                    7
own personal “beef” with Judge Ransdell.         Any references to matters of public concern were

“passing references that were incidental to the message conveyed.” Farhat, 370 F.3d at 593 (internal

quotations omitted). Thus, we affirm the district court’s ruling that the ex parte email is properly not

considered protected speech under the First Amendment.

B. Pickering Balancing

       Under the second part of the Connick analysis, even if the speech at issue did involve matters

of public concern, it is still “not protected” unless Lewter’s interests in commenting on matters of

public concern outweigh the Kannensohn’s interest in promoting the efficiency of the public services

her office performs. See Pickering, 391 U.S. at 568. The district court held the Kannensohn met her

burden of showing that her interest in efficiency outweighs the plaintiff’s interest in speech.

       In striking the balance between the State's and the employee's respective interests, this court

has stated that it will "consider whether an employee's comments meaningfully interfere with the

performance of her duties, undermine a legitimate goal or mission of the employer, create disharmony

among co-workers, impair discipline by superiors, or destroy the relationship of loyalty and trust

required of confidential employees." Williams v. Kentucky, 24 F.3d 1526, 1536 (6th Cir. 1994), cert.

denied, 513 U.S. 947, 115 S.Ct. 358, (1994) (citing Rankin v. McPherson, 483 U.S. 378, 388, 107

S.Ct. 2891 (1987).

       Lewter asserts her interest is in “ensuring pursuit of criminal charges and sentencing.”

Kannensohn asserts her interests are in promoting an efficient workplace by maintaining good

relations with the judges in Fayette County District Court, before which the Fayette County

Attorney’s office practices on a regular basis. The public service which that office performs is the

prosecution of criminals in county court, something that cannot be done efficiently when its


                                                   8
employees are engaging in prohibited ex parte communications and criticizing the judges before

whom the office practices. Kannensohn’s interest in maintaining a good reputation with the county

court easily outweighs Lewter’s interest in engaging in unethical communications.

       Since we find both of Lewter’s communications unprotected under the First Amendment we

not discuss the Pickering balancing test. We address it, however, to emphasize that Kannensohn need

not show actual estrangement of relations with the judges in this case. Lewter claims that no actual

estrangement happened and further requests discovery on this issue. Yet, when we are faced with

a relationship like that between a prosecutor’s office and a court, where trust and confidence are

“essential to fulfilling public responsibilities, a wide degree of deference to the employer's judgment

is appropriate.” Connick, 461 U.S. at 151-52. It is not necessary “for an employer to allow events

to unfold to the extent that the disruption of the office and the destruction of working relationships

is manifest before taking action.” Id. at 152. We agree with the district court that the county attorney

has a great interest in maintaining a reputation for trustworthiness and the confidence of the courts

before which it practices and therefore find that Kannensohn need not show the office was actually

estranged from the county court.

II. Motion for Abeyance

       Lewter also claims the district court erred by denying her motion for abeyance. However, the

Lewter concedes in her brief that if we agree with the district court that it is not clearly established

that the Kannensohn’s actions violated Lewter’s constitutional rights, then additional discovery is

not necessary. (Appellant’s Br. at 46.) As we do not even find either the email or the in-court

discussion to be protected speech, Kannensohn’s actions do not violate a clearly established




                                                   9
constitutional right. Thus, we agree that additional discovery would have been unnecessary and this

motion was properly denied.

III. Qualified Immunity

       Finally, Lewter argues that the district court erred in granting Kannensohn qualified

immunity. Where qualified immunity is asserted, the court must first determine if there is a dispute

of material fact over “whether the plaintiff in a civil action has demonstrated the violation of a

constitutionally protected right” and second, “whether the right is so ‘clearly established’ that a

reasonable official would understand that what he is doing violates that right.’” Charvat, 246 F.3d

at 616 (quoting Brennan v. Township of Northville, 78 F.3d 1152, 1154 (6th Cir. 1996)).

       As we found that Lewter’s First Amendment rights were not violated because she did not

engage in protected speech, we also affirm the district court’s ruling that Kannensohn was entitled

to qualified immunity.

                                         CONCLUSION

       For the foregoing reasons, we AFFIRM the decision of the district court.




                                                10
       KEITH, Circuit Judge, concurring in the judgment, but dissenting as to the reasoning

employed in Part I. A.

       I concur in the judgment reached in this case, but I cannot agree with the reasoning employed

in Part I. A. regarding why Lewter’s in-court discussion with Judge Horne is not protected speech.

Specifically, I strongly disagree with the majority opinion’s reliance on Mezibov and its holding that

“in the context of the courtroom proceedings, an attorney retains no personal First Amendment rights

when representing his client in those proceedings.” Maj. Op. at 5 (quoting Mezibov, 411 F.3d at 720-

21) (emphasis added). Therefore, I dissent from this portion of the majority opinion.

       It is one thing to say that attorneys’ First Amendment rights are limited or circumscribed in

the courtroom as a result of their roles as advocates for their clients, but it is another thing entirely

to say that those rights are completely non-existent. The Mezibov holding, rendered by a 2-1 panel

of this court, is an unwarranted extension of prior law. Thus, I cannot condone reliance upon it in

the instant case. Instead, I agree with Judge Moore’s dissent in Mezibov stating, “[a]n attorney’s

primary role is to serve as his or her client’s representative and advocate in the judicial process, and

it is for this very reason that an attorney’s First Amendment rights in the courtroom must be zealously

guarded.” 411 F.3d at 724.

       Not only do I find the majority’s reliance on Mezibov objectionable because it infringes upon

a fundamental right, I also disagree with the majority’s reliance on Mezibov where such reliance is

unnecessary to dispose of the instant action. Specifically, the case before us raises the question

whether Lewter, a public employee, was discharged in retaliation for exercising her First Amendment

rights. As the majority opinion acknowledges, the United States Supreme Court has established a

two-part test for determining when the discharge of a public employee violates the First Amendment.


                                            Page 11 of 13
Maj. Op. at 4 (citing Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731 (1968); Connick

v. Myers, 461 U.S. 138, 103 S.Ct. 1684 (1983)). This two-part test is commonly referred to as the

Pickering balancing test and its use in the instant case adequately disposes of the issues before this

Court. As articulated by the majority, the two-part test operates as follows:

               [t]he first question is whether the employee’s speech may be “fairly characterized as
               constituting speech on a matter of public concern.” Connick, 461 U.S. at 146. If the
               speech is found to address a matter of public concern, then the court must apply a
               balancing test to determine if “the interests of the [employee] as a citizen, in
               commenting on matters of public concern, outweighs the employer’s interest in
               promoting the efficiency of the public services it performs through its employees.”
               Pickering, 391 U.S. at 568.

Maj. Op. at 4. First, in this case, the facts regarding the in-court discussion between Lewter and

Judge Horne would not support a finding that her speech was a matter of public concern. Second,

even if we were to assume that Lewter’s speech was a matter of public concern, her interest in

continuing to argue her point with Judge Horne when she could have achieved the desired result

through another avenue – and still ensure justice was done – does not outweigh the County

Attorney’s interest in ensuring that one of her employees did not jeopardize the office’s relationship

with a district judge they appeared before regularly. Therefore, under either prong of the two-part

test, Lewter’s speech in this instance is not protected, and thus, we do not need to rely on Mezibov to

reach the correct judgment in this case. Because this case arises in the context of an alleged

retaliatory discharge, we should adhere to and apply the Pickering balancing test.

       In my view, this Court should only encroach upon a fundamental right when absolutely

necessary. Instead of following this course, the Mezibov court issued an overbroad holding that

unnecessarily impinges a fundamental right, and thus, I cannot agree with the use of such a holding

in the instant case. My conviction that this panel is incorrect to rely on Mezibov is strengthened by


                                           Page 12 of 13
the fact that there exists a long-standing standard – Pickering balancing – for deciding the issue raised

by the in-court discussion between Lewter and Judge Horne. This test should be employed in the first

instance before resorting to an overreaching precedent.

       Therefore, based on the aforesaid reasons, I strongly dissent from the portion of Part I. A. of

the majority opinion that relies on Mezibov’s holding that “in the context of the courtroom

proceedings, an attorney retains no personal First Amendment rights when representing his client

in those proceedings.” 411 F.3d at 720-21 (emphasis added).




                                            Page 13 of 13